         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                  Southern District of Georgia
                  BRIAN WEST,

                                     Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 618-055

                  DR. MARK WINCHELL,

                                     Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated February 14, 2020, the Report and Recommendation of the

                    Magistrate Judge is ADOPTED as the Court's opinion; therefore, Plaintiff's Complaint is

                    DISMISSED without prejudice and is DENIED in forma pauperis status on appeal. This case stands

                    CLOSED.




            02/14/2020                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By)
                                                                                 y) Deputy Clerk
GAS Rev 10/1/03
